Citation Nr: 0325118	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  00-12 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of amebic 
dysentery.

2.  Entitlement to service connection for residuals of a 
gunshot wound to the right hand included a right wrist 
disability.

3.  Entitlement to service connection for residuals of a 
shell fragment wound to the left leg.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as a residual of exposure to 
phosgene gas.

5.  Entitlement to service connection for skin cancer of the 
face and hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


REMAND

On December 10, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain all clinical records for all 
in-service periods of hospitalization and 
all post March 1946 treatment records 
from each entity the veteran identifies, 
including all post March 1946 treatment 
records from Englewood General Hospital, 
Dr. James P. Griffin, Dr. Edwin Raynor 
Levin, Edgewater Hospital, Lakeside 
Hospital, Dr. Paul Sanders, Presbyterian 
Hospital, Dr. Richard Diaz, Dr. Avery 
Aubery, Irving Hospital, and Dr. James 
Overby as well as all post March 1946 
records kept at the Shreveport, LA, and 
New Orleans, LA medical centers (VAMC).  
As to the VAMCs, request notes, discharge 
summaries, consults, vitals, medications, 
labs, imaging, diet and nutrition 
assessment, procedures, and problem 
lists.

2.  After associating with the record all 
evidence obtained in connection with the 
above development, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded VA 
examinations by a gastroenterologist, an 
orthopedist, a pulmonologist, and a 
dermatologist.

a.  The examiners must review the claims 
folder and must state that they did so.

b.  The examiners should elicit from the 
veteran a detailed history regarding the 
onset and progression of relevant 
symptoms.

c.  All indicated tests and studies, 
including x-rays, should be accomplished.

d.  As to the claim of service connection 
for residuals of amebic dysentery, ask 
the gastroenterologist to address the 
following questions:

(i).  Does the veteran currently suffer 
any residuals of the amebic dysentery 
that the veteran claimed he was diagnosed 
with in 1944 while serving in India.

(ii).  If the veteran is diagnosed with a 
current residual, provide a diagnosis.

(iii).  As to each disease process 
diagnosed, state whether it is as least 
as likely than not that it is 
attributable to the veteran's military 
service which ended in 1951.

Note:  In providing the above opinion, 
the examiner must take into account the 
observations and findings made by the VA 
examiner in January 1999.

e.  As to the claims of service 
connection for residuals of a gunshot 
wound to the right hand, included a right 
wrist disability, and residuals of a 
shell fragment wound to the left leg, ask 
the orthopedist to address the following 
questions:

(i).  Is there any objective evidence, 
including x-ray evidence, that the 
veteran ever sustained a missile wound to 
either the right hand or left leg.

(ii).  If there exists objective evidence 
that the veteran sustained a missile 
wound to either the right hand or left 
leg, provide a diagnosis for any current 
residual of that injury.

(iii).  As to each disease process 
diagnosed, state whether it is as least 
as likely than not that it is 
attributable to the events that the 
veteran reported took place while in 
military service in the mid-1940's.

Note:  In providing the above opinion, 
the examiner must take into account the 
observations and findings made by the VA 
examiners in January 1999, including the 
x-rays taken at that time.

f.  As to the claim of service connection 
for chronic obstructive pulmonary disease 
(COPD) (including as a result of exposure 
to phosgene gas), ask the pulmonologist 
to address the following questions:

(i).  Does the veteran currently suffer 
from any lung disease, including COPD?  

(ii).  As to each lung disease 
identified, please provide the specific 
diagnoses for that lung disease (i.e., 
COPD, emphysema, . . . etc.).

(iii).  As to each disease process 
diagnosed, state whether it is as least 
as likely than not that it is 
attributable to the veteran's military 
service, including the claimed exposure 
to exposure to phosgene gas in the mid 
1940's

Note:  In providing the above opinion, 
the examiner must take into account the 
veteran's post-service work history as 
well as the findings made at the December 
1999 and October 2000 VA examinations.

g.  As to the claim of service connection 
for skin cancer of the face and hands, 
ask the dermatologist to address the 
following questions:

(i).  Does the veteran currently suffer 
from any skin disease, including skin 
cancer?  

(ii).  As to each skin disease 
identified, please provide the specific 
location of the body effected and the 
diagnosis for that skin disease (i.e., 
cancer, exemia, dermatitis, . . . etc.).

(iii).  As to each disease process 
diagnosed, state whether it is as least 
as likely than not that it is 
attributable to the veteran's military 
service, including the claimed exposure 
to sum while serving in China in the mid 
1940's.

Note:  In providing the above opinion, 
the examiner must take into account the 
veteran's post-service work and social 
history as well as the observations and 
findings made by the VA examiner in 
January 1999.
h.  Legible reports of examinations must 
be associated with the record and must 
include all examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





